Exhibit 10.63

LOGO [g70472g70h34.jpg]

SIGN-ON BONUS AGREEMENT

This Sign-On Bonus Agreement (the “Agreement”) is entered into by and between
Advanced Micro Devices, Inc. (including its affiliated companies) (“AMD”) and
Emilio Ghilardi (“Candidate”) (collectively, the “Parties”).

 

1. Sign-On Bonus. AMD agrees to pay Candidate a one time Sign-On Bonus of
$250,000.00 (“Bonus”), subject to all required taxes and withholdings, to be
paid within thirty (30) days of Candidate’s first day of work for AMD, Inc.
(“Hire Date”). The Parties agree that the Bonus is an unvested wage advance upon
receipt that Candidate will earn in its entirety by remaining employed by AMD
for 24 months following the Hire Date.

 

2. Repayment of Bonus. Candidate agrees to repay to AMD all or a prorated amount
of the Bonus, according to the following terms:

 

  (a) Repayment Due to Termination of Employment. If Candidate’s employment with
AMD, Inc. terminates less than 13 full months after the Hire Date, Candidate
agrees to repay one hundred percent (100%) of the Bonus. If Candidate’s
employment with AMD terminates at least 13 full months after the Hire Date, but
less than 24 full months after the Hire Date, Candidate agrees to repay the full
amount of the Bonus, less eight point thirty-three percent (8.33%) for each full
month of employment completed after the twelfth month of employment. Candidate
agrees that repayment obligations under this Agreement are not reduced by
completion of partial months of employment. Candidate further agrees that
Candidate will repay the Bonus by no later than the effective date of the
employment termination, and that any outstanding balance on such repayment
obligation is delinquent and immediately collectable the day following the
effective date of termination.

 

  (b) Repayment Forgiveness. AMD agrees to forgive any repayment due AMD under
this Agreement where AMD terminates Candidate’s employment due to a company- or
department-wide reduction-in-force. AMD may also, in its sole discretion,
forgive any repayment due AMD under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Candidate’s
voluntary termination of his/her employment, or AMD’s termination of Candidate’s
employment for any reason other than those stated in this section 2(b), are not
conditions requiring forgiveness of any repayment due AMD under this Agreement.

 

3. No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.

 

4. Consent to Offset. Candidate agrees that any repayment due AMD under this
Agreement may be deducted to the extent permitted by law from any amounts due
Candidate from AMD at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).

 

5. Acknowledgements and Integration. Candidate understands he/she has the right
to discuss this Agreement with any individual, and that to the extent desired,
he/she has availed himself/herself of this opportunity. Candidate further
acknowledges that he/she has carefully read and fully understands the provisions
of this Agreement, and that he/she is voluntarily entering into it without any
duress or pressure from AMD. Candidate also understands and acknowledges that
this Agreement is the entire agreement between him/her and AMD with respect to
this subject matter, and Candidate acknowledges that AMD has not made any other
statements, promises or commitments of any kind (written or oral) to cause
Candidate to agree to the terms of this Agreement.

 

6. Severability. The Parties agree that should any provision of this Agreement
be declared or determined by any court to be illegal, invalid or unenforceable,
the remainder of the Agreement shall nonetheless remain binding and enforceable
and the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.

 

CANDIDATE    

ADVANCED MICRO DEVICES, INC.

(including its affiliated companies)

Signature:   /s/ Emilio Ghilardi     By:   /s/ Jeff Vise Printed Name:  
Ghilardi Emilio     Title:   SR MGR HR Date:   1.14.09     Date:   12-17-08    
  Its   (Title) Date:         Date:    